                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                           NORTHERN DIVISION

                                  No. 2:08-CR-3-FL


UNITED STATES OF AMERICA                )
                                        )
             v.                         )      ORDER
                                        )
JOSEPH HALL                             )



      Upon motion of the United States, for good cause shown, and for the reasons

stated in the motion, it is hereby ORDERED that D.E. 88 be sealed by the Clerk from

this date until further order by this Court.



                   11th
      This the _____________ day of June 2019.



                                        ____________________________
                                        LOUISE W. FLANAGAN
                                        United States District Judge
